Citation Nr: 0836706	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  00-12 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right cubital 
tunnel syndrome.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right (major) shoulder with chronic sprain, 
evaluated as 20 percent disabling prior to January 3, 2005, 
30 percent disabling from January 3, 2005, to October 29, 
2006, and 40 percent disabling as of October 30, 2006.

4.  Entitlement to an increased rating for residuals of a 
right ankle fracture, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978 and from January 1997 to September 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2006, the Board reopened the claim for a seizure 
disorder and remanded these issues to the RO/AMC.  The case 
has been returned to the Board.  


FINDINGS OF FACT

1.  There is competent medical opinion evidence that the 
veteran's right cubital tunnel syndrome is etiologically 
related to service-connected cervical spine disability.

2.  No seizure disorder was present in the first period of 
service or within a year after discharge from that period of 
service, and no current seizure disorder is etiologically 
related to service; the veteran's diagnosed seizure disorder 
clearly and unmistakably pre-existed his second period of 
service and underwent no increase in severity during the 
second period of service.

3.  Degenerative joint disease of the right (major) shoulder 
with chronic sprain is manifested by limitation of motion at 
shoulder level prior to January 3, 2005, not more than 
limitation of motion midway between side and shoulder level 
from January 3, 2005, to October 29, 2006, and not more than 
to 25 degrees from side as of October 30, 2006; there is no 
evidence of intermediate ankylosis of the scapulohumeral 
articulation.  

4.  Residuals of a right ankle fracture are manifested by not 
more than moderate limitation of motion; there is no marked 
limitation of motion.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).

2.  Right cubital tunnel syndrome is proximately due to or 
the result of service-connected cervical spine disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. § 
3.310 (2007).

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right (major) shoulder have 
not been met prior to January 3, 2005, nor have the criteria 
for a rating in excess of 30 percent been met prior to 
October 30, 2006, nor have the criteria for a rating in 
excess of 40 percent been met at any time relevant to this 
decision.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).

4.  The criteria for a rating in excess of 10 percent for 
right ankle fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right cubital 
syndrome and a seizure disorder, as well as increased ratings 
for his right shoulder and ankle.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the increased 
rating claims and service connection for a seizure disorder 
were filed prior to the enactment of the VCAA.  The 
originating agency provided the veteran with the notice 
required under the VCAA by letter mailed in January 2004.  An 
additional letter providing VCAA notice and development 
information was sent in June 2006.  Although the veteran was 
not provided full notice, including with respect to the 
disability-rating or effective-date element of the claims 
until June 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran has been fully informed as to all elements of his 
claims prior to readjudication which occurred in the 
supplemental statement of the case issued in 2007.  
Consequently, failure to provide earlier notice with respect 
to those elements of the claims is no more than harmless 
error.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the Board finds that these requirements are 
met.  The June 2006 notice letter included a discussion of 
how VA determines the disability rating for service-connected 
disabilities.  That discussion included a summary of the VA 
rating schedule and percentage disability ratings.  That 
letter also included a discussion of types of evidence that 
the veteran could submit or identify, including medical 
treatment reports, employer statements, and lay statements.  
The veteran was previously provided with the pertinent rating 
criteria for his service-connected disabilities in the April 
2002 statement of the case.  This is not a case where the 
claimant is rated under a diagnostic code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records and private medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b).

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The evaluation of the 
same disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2007).  However, § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

Under Diagnostic Code 5271, a 10 percent rating is warranted 
for moderate limitation of motion of an ankle and a 20 
percent rating is warranted for marked limitation of motion 
of an ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Other 
diagnostic codes, which will be considered, include the 
following:

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2007).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with nonunion and with 
loose movement is assigned a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis-Service Connection Claims

Right Cubital Syndrome

The veteran has a diagnosis of right cubital syndrome as 
noted in a September 2000 treatment note from Greensboro 
Orthopedic Center.  Consistent with the Board's remand, VA 
examination was conducted to determine whether this condition 
was likely due to service or a service-connected disability.  
VA examination was conducted in October 2006, and an addendum 
from the VA physician dated in June 2007 reflects the opinion 
that the veteran has right cubital syndrome related to his 
cervical spine disorder.  He noted this condition had to do 
with the right upper extremity and nerve entrapment related 
to the cervical spine condition.  The examiner indicated that 
he reviewed the claims file prior to rendering his opinion.  
Service connection for cervical spine disorder was granted in 
a May 2007 rating decision.  Thus, consistent with the 
uncontroverted VA medical opinion, service connection for 
right cubital syndrome, secondary to service-connected 
cervical spine disorder, is granted.  

Seizure Disorder

The veteran does not contend and the record does not show 
that the veteran suffered from a seizure disorder during or 
prior to his first period of service.  Service connection 
based on direct incurrence is therefore not in order.  
Rather, the record indicates and he maintains that he 
initially manifested a seizure disorder in approximately 
1980, and this was aggravated by events in service in 1997.  
Records from Francis X. Walsh, M.D., dated in 1993 reflect 
treatment and evaluation for a possible seizure disorder.  He 
suffered an episode where a prolonged headache occurred and 
then he fainted at work.  Dr. Walsh indicated that he 
reviewed treatment records from a Dr. Madonia dated in 1980 
in which the veteran was evaluated for two similar seizures.  
He had not been started on anticonvulsants at any time.  EEG 
was normal.  Dr. Walsh prescribed Esgic and Cafergot.  

Service treatment records for the veteran's second period of 
service reveal that the veteran suffered an episode wherein 
he became dizzy, his eyes rolled back in his head, and he 
appeared to convulse.  He was evaluated and assessed as 
having probable focal seizures.  He reported he also had two 
earlier episodes while on this tour of duty during which he 
did not lose consciousness.  He noted they occurred after he 
fell off of a truck and hit his head.  VA Neurological report 
in November 1997 showed the veteran was on mediations 
including Depakote for the seizures.  During a VA examination 
of December 1997 he reported epilepsy since 1990.  He noted 
the episodes begin with headaches.  He noted he had three 
episodes in service and one since he returned.  He began 
medication for the seizures in service in 1997.  He was 
advised not to drive.  

Additional treatment records show that the veteran continued 
to receive medical care for management of seizures.  In a VA 
examination report dated in May 2001, the last seizure was 
noted to have occurred in January.  EEG in June 2001 
reflected intermittent mild abnormalities.  

The Board notes that a seizure disorder was not incurred in 
the initial period of service or within a year of separation 
from that period of service.  Moreover, the Board finds that, 
by the veteran's own admission, the seizures started in 1980 
or 1990.  Records discussed herein suggest they started in 
1980.  Thus, the Board finds the seizures clearly and 
unmistakably pre-existed the second period of service.  
Moreover, the Board finds that the seizures were not 
aggravated by service in 1997.  The veteran's episodes in 
service are not in dispute.  Rather, the Board notes that a 
VA physician's opinion in October 2006 provides compelling 
evidence that the seizure disorder was not aggravated by 
service.  

The examiner who conducted the VA examination in October 2006 
thoroughly reviewed the entire record.  He set forth a 
recitation of the history of the seizure disorder as well as 
the veteran's contentions as reported by the veteran at the 
examination.  The examiner noted that the veteran had had no 
seizures in the past three years.  He observed that the 
veteran reported taking Depakote whenever he felt nervous and 
he would not have a seizure.  The last time that happened was 
in February 2006.  He noted the 2001 EEG which showed mild 
abnormalities and the examiner's conclusion at that time that 
the results were consistent with some form of seizure which 
the veteran related to the head injury which occurred when he 
fell off of the truck in service.  The examiner in 2006 
concluded that the seizure disorder did clearly pre-exist 
service and that it was not aggravated in service.  He found 
that it clearly and unmistakably underwent no chronic 
increase in severity as a result of the 1997 period of 
service.  The examiner pointed to the fact that the seizures 
were completely controlled with medication as evidence of 
lack of aggravation.  

While the veteran believes he has a seizure disorder that was 
aggravated by service in 1997, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  The Court has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  VA is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  VA finds 
the VA examiner's 2006 opinion to be compelling and 
persuasive evidence against the claim because it was based on 
a documented review of the entire claims folder as well as 
examination of the veteran.  The examiner set forth detailed 
reasons supporting his conclusions.  This opinion is 
uncontroverted.  

Thus, the Board concludes that the seizure disorder was not 
incurred in the initial period of service or within any 
applicable presumptive period.  A seizure disorder clearly 
and unmistakably pre-existed the 1997 period of service, and 
underwent no increase in severity based on the 1997 service.  
A seizure disorder therefore was not aggravated by that 
period of service.  The Board has reached this decision based 
on a careful review of the entire evidence of record, with 
more significant weight being accorded to the opinion 
provided by the aforementioned VA physician after weighing 
all of the probative evidence.  Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for service connection for a 
seizure disorder.

Analysis-Increased Rating Claims

The veteran's claims for increased ratings for the right 
shoulder and ankle were received in April 2000.  The rating 
decision on appeal is dated in August 2001.  Service 
connection for the right ankle was awarded in February 1978 
based on a finding that the veteran fractured the ankle in 
service.  Service connection was discontinued during the 
period of active service in 1997, and resumed in September 
1997.  At all times that service connection was in effect, 
the disability has been rated 10 percent disabling under 
Diagnostic Code 5271.  

Service connection for the right shoulder was assigned in an 
August 1998 rating decision based on a finding of injury in 
service, and a 10 percent rating was assigned at that time 
under Diagnostic Code 5019, effective from September 1997.  
In August 1999, the disability rating was increased to 20 
percent effective from December 1998.  The Diagnostic Code 
was changed to 5010-5201.  In the August 2001 decision on 
appeal, the RO denied an evaluation in excess of 20 percent 
for the right shoulder.  In a May 2007 rating decision, the 
RO increased the rating for the right dominant shoulder to 30 
percent effective from January 3, 2005, and to 40 percent 
effective from October 30, 2006.  A separate rating for 
surgical scars of the right shoulder was assigned in the most 
recent rating decision.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

Right Ankle

Having examined the evidence in this case, the Board 
concludes that since there is no more than moderate ankle 
impairment, a rating in excess of 10 percent rating is not 
warranted under any potentially applicable diagnostic code.  
Moreover, the right shoulder does not warrant a rating in 
excess of 20 percent prior to January 3, 2005, a rating in 
excess of 30 percent as of January 3, 2005, or a rating in 
excess of 40 percent as of October 30, 2006.  

On VA examination in February 2001, the examiner found full 
but painful range of motion of the right ankle.  There was 
slight deformity of the right ankle, with no tenderness and 
swelling.  Strength was normal.  The examiner noted no recent 
treatment of the right ankle.  X-rays of the right ankle were 
normal.  Private orthopedic treatment records were reviewed 
by the examiner.  

Additional VA and private treatment records reflect continued 
complaints of right ankle pain.  VA examination in October 
2006 reflects that the physician fully reviewed the claims 
folder.  The veteran reported pain of a 7 out of 10 in the 
ankle.  He reported weakness, stiffness, giving way, locking 
and instability and swelling.  He noted fatigability.  He 
reported he stopped work in April 2005.  He reported wearing 
a right ankle brace in his shoe.  He had a slight limp.  On 
examination, the right ankle had swelling and deformity, but 
the brace was not incorporated into the shoe as previously 
described.  There was no laxity or crepitus.  Dorsiflexion 
was 0 to 15 degrees actively, 0 to 18 degrees after 
fatiguing, with pain.  Plantar flexion was 0 to 45 degrees 
actively, 0 to 50 degrees with fatiguing, with pain.  
Strength, pulse and reflexes were normal.  X-rays of the 
right ankle were normal.  The diagnosis was status post 
fracture of the right ankle with x-rays and physical 
examination normal.  

The Board finds that the manifestations of the right ankle 
are no more than moderate limitation of motion.  There is 
essentially normal range of motion, with pain.  There was no 
increased limitation with repetition.  Moreover, there is no 
arthritis or ankylosis to warrant a higher rating under any 
other code.  Therefore, the Board finds that an increased 
rating is not warranted.  

Right Shoulder

As to the right shoulder, on VA examination in February 2001, 
the examiner found a history of chronic sprain of the right 
shoulder was noted but with no bursitis.  Range of motion of 
the right shoulder was extension 0 to 94 degrees actively and 
96 degrees passively.  Abduction was 0 to 25 degrees 
passively, 0 to 20 degrees actively.  Strength was normal.  
X-rays of the right shoulder were normal.  Private orthopedic 
treatment records were reviewed by the examiner.  The 
examiner commented that the veteran acted as if he could not 
use the right arm or hand except to a very limited extent, 
and reported wearing a brace to operate a forklift at his 
job.  

Additional VA and private treatment records reflect continued 
complaints of right shoulder pain.  In a May 2001 VA 
neurology consultation, the examiner noted that the veteran 
could not elevate the right arm due to complaints of pain and 
weakness.  The examiner also observed that the veteran's 
problems were more likely orthopedic than neurological.  In 
March and April 2003 VA orthopedic notes, the veteran 
reported increasing pain in the right shoulder despite 
treatment with physical therapy, NSAIDS, Gabapentin, neurotin 
and injections.  EMG showed ulnar neuropathy without cervical 
radiculopathy.  MRI showed bursitis.  Range of motion in 
April 2003 was flexion to 80 degrees, extension to 50 
degrees, abduction to 80 degrees, extension to 50 degrees and 
external rotation to 45 degrees.  There was no muscular 
atrophy of the right shoulder.  In a January 3, 2005 VA 
clinic visit, he had tenderness to palpation at the 
acromioclavicular joint and pain with abduction to 75 
degrees.  

In April 2005, the veteran underwent right shoulder surgery 
involving glenohumeral joint diagnostic arthroscopy and 
debridement of circumferential labral tear of the shoulder.  
He continued to receive follow-up treatment for the right 
shoulder.  

In October 2006, the veteran underwent a VA examination of 
the right shoulder.  The examiner reviewed the claims file 
with respect to the right shoulder and noted the initial 
injury, ongoing, increasing complaints, treatment and 
surgery.  The veteran reported the shoulder had become worse 
since the 2005 surgery.  The examiner noted the veteran was 
right-handed.  There was no dislocation or recurrent 
subluxation and no inflammatory arthritis.  Pain was reported 
as 7 out of 10.  With a flare-up, the pain goes up to 10.  

Examination of the right shoulder showed surgical scars which 
did not interfere with function.  The shoulder was tender but 
without crepitus, swelling or deformity.  He reported severe 
pain on any movement of the shoulder.  Abduction was 0 to 34 
degrees actively and 0 to 40 degrees after fatiguing, all 
with pain.  Flexion was 0 to 80 degrees actively, 0 to 87 
degrees after fatiguing, with pain.  Internal rotation is 0 
to 92 degrees actively, 0 to 95 degrees after fatiguing, 
external rotation was 0 to 80 degrees actively, 0 to 87 
degrees after fatiguing, with pain.  Strength, reflexes and 
grip were normal.  There was no decrease in motion or 
function with fatigue.  X-rays of the right shoulder were 
normal.  The diagnosis was status post right rotator cuff 
surgical repair with poor result.  

In the Board's opinion, the foregoing evidence compels a 
conclusion that an increased rating in excess of 20 percent 
is not warranted prior to January 2005.  His arm motion was 
not restricted to midway between the side and shoulder.  Nor 
was there arthritis or ankylosis (Diagnostic Code 5200) at 
any time or frequent shoulder dislocation with guarding.  
There was also no malunion of the humerus with deformity.  As 
of January 2005, he did meet that criteria for a 30 percent 
rating under 5201.  However, there remained no arthritis or 
anklyosis, nor was there fibrous union of the humerus.  
Finally, as of October 30, 2006, there remained no anklyosis 
or arthritis or fibrous union, or nonunion, of the humerus.  

The Board has also considered whether a higher rating for 
this disability is warranted under any other diagnostic code 
but has found none.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted more than a 
20 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of either of the disabilities are not in 
excess of those contemplated by the scheduler criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the increased evaluation 
granted herein.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to service connection for right cubital tunnel 
syndrome is granted.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to an increased rating for degenerative joint 
disease of the right (major) shoulder with chronic sprain, 
evaluated as 20 percent prior to January 3, 2005, 30 percent 
disabling from January 3, 2005, to October 29, 2006, and as 
40 percent disabling as of October 30, 2006, is denied.

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


